Ladner, J.,
The exceptions filed by the guardian ad litem raise two questions: (1) Whether the learned auditing judge erred in holding the trust before him void as a violation of the rule against perpetuities; and (2) whether the learned auditing judge erred in passing on the question at this time.
*648A careful examination of the adjudication, as well as consideration of the briefs filed, has led us to the conviction that the learned auditing judge has correctly applied the principles under the authorities cited by him in his satisfactory adjudication, all of which have been most recently reviewed in Quigley’s Estate, 329 Pa. 281.
Accordingly, all exceptions are dismissed, and the adjudication is confirmed absolutely.